Citation Nr: 1101817	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1969.  

This matter came before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
The Board remanded these claims in April 2010.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In August 2009, the Veteran testified at a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing has been reviewed and is associated with the 
claims file.  

The November 2006 rating decision also denied service connection 
for right ear hearing loss, but this benefit was subsequently 
granted by rating decision in October 2010.  The issue of service 
connection for right ear hearing loss is therefore no longer in 
appellate status. 


FINDINGS OF FACT

1.  The Veteran does not currently have post-service left ear 
hearing loss disability as contemplated by 38 C.F.R. § 3.385.

2.  The evidence of record fails to demonstrate that hypertension 
was manifest during service, was manifest within one year of 
separation, and that the Veteran's current diagnosis of 
hypertension is either attributable to service or to his service-
connected PTSD.

CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by 
service, nor may left ear sensorineural hearing loss, as an 
organic disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  Hypertension was not shown to have been incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein; hypertension has not been caused 
by or aggravated beyond its normal progression by the Veteran's 
service-connected PTSD. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of letters from 
the RO to the Veteran dated in September 2005 with regard to the 
hypertension issue, and by letters dated in November 2005, 
February 2006, June 2006 and August 2006 with regard to the 
hypertension and left ear hearing loss issues.  The June 2006 and 
August 2006 letters also provided the Veteran with notice of the 
types of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Veteran's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
The Board notes that there are missing private treatment records 
from Dr. M.W. dated in May 2008.  However, the Board finds that 
private treatment records from Dr. M.W. dated in July 2009 refer 
to these May 2008 records and contain all the relevant 
information with regard to the Veteran's claim for service 
connection for left ear hearing loss.  There is no indication in 
the record that any other additional evidence, relevant to the 
issues decided herein, are available and not part of the claims 
file.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was 
afforded a VA examination pertaining to his claim for service 
connection for left ear hearing loss in September 2006.  The 
Veteran was also afforded VA examinations pertaining to his 
claims for service connection for left ear hearing loss and 
hypertension in May 2010.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and 
opinions obtained in this case in May 2010 are adequate, as the 
opinions are predicated on a reading of pertinent medical records 
and are responsive to the medical questions raised in this case.  
The May 2010 hypertension opinion also included a discussion of 
aggravation due to a service-connected disability.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issues on appeal 
has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  The May 2010 
examinations and opinions are thorough and supported by the 
record.  The examinations and opinions noted above are therefore 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Legal Criteria

In order to establish direct service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, 
certain chronic diseases, such as sensorineural hearing loss and 
hypertension, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board observes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The 
intent was to conform the regulation to Allen.  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury, however, 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.  See 38 
C.F.R. § 3.310 (2010).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal already was 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(holding that new regulations cannot be applied to pending claims 
if they have impermissibly retroactive effects).

Left Ear Hearing Loss

Factual Background & Analysis

The Veteran has claimed entitlement to hearing loss due to 
exposure to noise from combat, artillery, bombs, and guns while 
working in supply during active service.  The Veteran served as a 
stock clerk during service.  

A service Report of Medical Examination dated in September 1965 
for enlistment purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  A Report of Medical History 
dated in September 1965 for enlistment purposes reflects that the 
Veteran checked the 'no' box for ear, nose or throat trouble.  

Prior to November 1967, military audiometric results were 
reported in American Standards Association (ASA) units; VA used 
ASA units prior to July 1966.  However, in July 1966 VA adopted 
International Organization for Standardization (ISO) units, and 
the military followed suit in November 1967.  The current 
definition for a hearing loss disability found at 38 C.F.R. 
§ 3.385 is based on ISO units.  The military audiogram in this 
case conducted in 1965 must be converted from ASA to ISO units.  
Essentially, that means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

Audiometric testing showed pure tone thresholds, in decibels, 
converted to ISO units, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
15
10
10
10
5

A Report of Medical Examination dated in August 1969 for 
separation purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  The Veteran scored 15 out of 15 
for the left ear on the whispered voice test.  There are no other 
service treatment records related to left ear hearing loss.

The Veteran underwent a VA examination in September 2006.  The 
examiner noted that the claims file was available and reviewed, 
revealing a moderately-severe hearing loss in the left ear at 
6000 Hz upon enlistment.  The examiner noted that separation 
examination was performed via a whispered voice test, which does 
not reliably detect high-frequency hearing losses of the type 
often associated with noise exposure.  The Veteran reported 
gradual deterioration of hearing sensitivity since the early 
1970's.  He stated that during service he was exposed to loud 
noises from combat, artillery, bombs and guns.  He denied non-
military noise exposure.  Speech recognition testing showed a 
score of 100 percent for the left ear.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:
	

HERTZ

500
1000
2000
3000
4000
LEFT
15
10
10
25
35

The examiner diagnosed normal hearing in the left ear from 250 to 
3000 Hz and a mild to severe sensorineural hearing loss from 4000 
to 8000 Hz.  The examiner was unable to resolve the issue of 
whether the Veteran's hearing loss began as a result of military 
noise exposure without resort to mere speculation.  The examiner 
reasoned that, without the benefit of discharge military 
audiological records to review, the aggravation of hearing loss 
cannot be determined without speculation, as the contribution of 
post-military noise exposure and aging to the current severity of 
the hearing loss cannot be ascertained.  

Private treatment records from Dr. M.W., CCC-A, dated in July 
2009 reflect that DR. M.W. diagnosed mild sloping to severe high 
frequency sensorineural hearing loss in the left ear based on a 
May 2008 hearing evaluation.  Dr. M.W. opined that the Veteran's 
hearing loss could have been caused by noise exposure during the 
Veteran's service.  Dr. M.W. noted the Veteran's reported 
exposure to excessive amounts of artillery and bombs during 
service.  Dr. M.W. reasoned that the high frequency nature of the 
Veteran's hearing loss is consistent with a hearing loss caused 
by noise exposure.  

The Veteran underwent another VA examination in May 2010.  The 
Veteran reported four years of noise exposure to small and heavy 
weapons during service.  He denied occupational or recreational 
noise exposure.  Speech recognition testing showed a score of 94 
percent for the left ear.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:
	

HERTZ

500
1000
2000
3000
4000
LEFT
20
10
15
20
35

The examiner noted that left hear hearing loss was not disabling 
(per 38 C.F.R. § 3.385).  

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  
Thus, the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

Evidence weighing in favor of the claim includes the treatment 
records from Dr. M.W. dated in July 2009 reflecting a diagnosis 
of mild sloping to severe high frequency sensorineural hearing 
loss in the left ear based on a May 2008 hearing evaluation.  Dr. 
M.W. opined that the Veteran's hearing loss could have been 
caused by noise exposure during the Veteran's service.  

Evidence weighing against the claim includes the September 2006 
and May 2010 VA audiometric findings which fail to meet the 
criteria for service connection for hearing loss disability.  

The pertinent question in this case is whether the Veteran has a 
hearing loss disability in the left ear as defined by VA.  The 
preponderance of the medical evidence shows he does not.  Based 
on the objective findings in the September 2006 and May 2010 VA 
examinations, there are no audiometric findings which meet the 
criteria for service connection for left ear hearing loss.  See 
38 C.F.R. § 3.385.  Even accepting as true Dr. M.W.'s diagnosis 
of hearing loss, the preponderance on the medical evidence is 
against such a conclusion.  That is, there are audiometric 
findings from 2006 and 2010 - both before and after Dr. M.W.'s 
evaluation - that clearly and objectively show the criteria for a 
hearing loss disability as defined by VA are not met.  The 
Veteran may have decreased hearing acuity in the left ear, but it 
does not rise to the level of a disability as defined by VA and 
cannot, therefore, be service connected.

The Board notes that the 2006 VA examination is not persuasive 
evidence as to a relationship between any current hearing loss 
and service as the examiner was unable to resolve the issue of 
whether the Veteran's hearing loss began as a result of military 
noise exposure without resort to mere speculation.  However, this 
fact does not negate the probative value of the audiometric 
findings, which were based on objective testing.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for left ear hearing 
loss.  

The Veteran is certainly competent to report symptoms such as, 
for example, pain, which are easily recognizable symptoms that 
come through senses.  In some cases, a layperson can even proffer 
a competent diagnosis of a disorder.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
determination of whether the Veteran has current left ear hearing 
loss is not a matter susceptible to lay opinion.  VA requires 
specific audiometric and speech reception testing criteria to be 
met before the presence of a hearing loss "disability" is 
established, and it is not even remotely reasonable to conclude 
that a layperson can offer his or her opinion as to the level of 
puretone decibel loss or speech discrimination present.  
Therefore, this is not a case in which the Veteran's lay opinions 
alone can suffice to establish the presence of a current 
disability.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for left ear hearing loss and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hypertension

Factual Background & Analysis

In this case, the Veteran claims that he suffers from 
hypertension as secondary to service-connected PTSD.

At the outset, the Board notes that the Veteran was diagnosed 
with hypertension by Dr. N.H. in February 2001.  Thus, element 
(1) of Hickson has been satisfied, in that the Veteran has 
demonstrated that he has a current disability.

Regarding an in-service diagnosis, the Veteran's service 
treatment records are silent as to any complaints, diagnosis, or 
treatment for high blood pressure or hypertension.  On separation 
in August 1969, his examination was negative for hypertension.  
His blood pressure was reported to be 138/84 at the time.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010) [For VA 
rating purposes, "hypertension" means that diastolic blood 
pressure is predominately 90 millimeter (mm.) or greater; 
"isolated systolic hypertension" means that the systolic blood 
pressure is predominately 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm].

There is no record of complaints, treatment, or diagnosis of 
hypertension in service, and no evidence of hypertension manifest 
to a compensable degree within one year of discharge from 
service.  The record also contains no objective evidence of 
sufficient probative weight that establishes an etiological nexus 
linking his current disorder directly to his military service.  
Specifically, there is no competent evidence establishing that 
the Veteran's hypertension had its onset in service or within one 
year of service discharge or that establishes an etiological 
relationship between his hypertension and active service.

In this case, the Veteran does not contend otherwise.  Instead, 
the Veteran claims that his hypertension is secondary to his 
service-connected PTSD.  

The Veteran was afforded a VA examination in May 2010.  He 
reported that he was diagnosed with hypertension 20 years ago.  
He stated that he had a family history of hypertension, and that 
his father had hypertension.  He reported a weight problem and 
hyperlipidemia.  He stated that he smoked very briefly and had a 
history of alcohol drinking, including drinking six beers a week 
at time of examination.  He initially admitted to no more than 4 
years but then changed his mind to no more than 1 year of heavy 
drinking.  He denied acute cardiac illness to include myocardial 
infarction, congestive heart failure, cardiomyopathy, valvular 
heart disease or arrhythmias, stroke, transient ischemic attack, 
claudication or renal disease.  He reported that he underwent an 
electrocardiogram which he was told was normal.  

Upon physical examination, his blood pressure was 132/80, 126/76, 
and 126/74.  The examiner diagnosed essential hypertension.  The 
examiner noted that the etiology of essential hypertension is 
unknown by definition.  The examiner stated that the timing of 
excessive prolonged habitual intake of alcohol could be a 
contributing factor.  The examiner noted the Veteran's family 
history of hypertension.  In addition, the examiner stated that 
the Veteran has risk factors being overweight and hyperlipidemia.  
The examiner noted the Veteran's satisfactory blood pressure at 
discharge.  The examiner stated that the first time the Veteran 
was treated for hypertension was almost 30+ years after the 
Veteran left military service.  The examiner stated that anxiety, 
stress, and PTSD may cause a transient elevation in high blood 
pressure but PTSD, stress, anxiety and depression are not known 
as etiological factors for sustained arterial hypertension 
according to the most recent literature and what is known about 
hypertension.  The examiner opined that the Veteran's PTSD, 
anxiety, stress, or other known factors that the Veteran is 
currently experiencing did not cause, aggravate or contribute to 
the Veteran's hypertension.  The examiner noted that the 
Veteran's hypertension is, idiopathic/essential hypertension, and 
is not otherwise related to his active military service.  

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses, however, as a lay person, the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that his hypertension is etiologically related to 
service or any service-connected disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board finds 
that the determination of whether current hypertension is related 
to certain claimed events in service, a service-connected 
disability, or otherwise to service ending many years prior to 
the first post-service evidence of such disability is not a 
matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in 
which the Veteran's lay beliefs alone can serve to establish an 
association between the claimed disability and either his 
military service or a service-connected condition, and the Board 
assigns greater probative weight to the opinion of the VA 
examiner.

While there are several reports of hypertension and PTSD within 
the Veteran's record, none of the Veteran's private or VA 
providers have noted that the Veteran's PTSD is the proximal 
cause of his hypertension, or that his hypertension has been 
permanently aggravated beyond its normal course of progression as 
a result of his PTSD.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed hypertension had its onset in 
service, or a year following service, or is etiologically related 
to service.  The record establishes that, approximately 31 years 
after separation, the Veteran was diagnosed with hypertension.  
This significant lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between current 
hypertension and active military service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse 
in time between service and post- service medical treatment may 
be considered in the analysis of a service connection claim).  
Moreover, the Veteran's record does not contain medical evidence 
to demonstrate that his hypertension is related to his service- 
connected PTSD.  In fact, the VA examination of record has stated 
that it is less likely than not that the Veteran's current 
diagnosis of hypertension was caused by, or permanently 
aggravated beyond its normal course of progression by, the 
Veteran's PTSD.  Therefore, the Veteran's claim for service 
connection for hypertension as secondary to PTSD must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Therefore, the preponderance of the evidence is against 
the Veteran's claim, and it must be denied.


ORDER

Service connection for left ear hearing loss disability is 
denied.  

Service connection for hypertension as secondary to service-
connected PTSD is denied.  



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


